Name: 2008/727/EC: Council Decision of 15Ã September 2008 appointing a Slovak member and a Slovak alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2008-09-16

 16.9.2008 EN Official Journal of the European Union L 247/25 COUNCIL DECISION of 15 September 2008 appointing a Slovak member and a Slovak alternate member of the Committee of the Regions (2008/727/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the Slovak Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A members seat has become vacant following the resignation of Mr Milan MURGAÃ of the Committee of the Regions. An alternate members seat becomes vacant following the appointment of Mr VladimÃ ­r BAJAN as a member of the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as a member: Mr VladimÃ ­r BAJAN, predseda BratislavskÃ ©ho samosprÃ ¡vneho kraja (President of the Bratislava Self-governing Region) (change of mandate); (b) as an alternate member: Mr Milan MURGAÃ , predseda BanskobystrickÃ ©ho samosprÃ ¡vneho kraja (President of the BanskÃ ¡ Bystrica Self-governing Region). Article 2 This Decision shall take effect on the day of its adoption. Done at Brussels, 15 September 2008. For the Council The President B. KOUCHNER (1) OJ L 56, 25.2.2006, p. 75.